103 S.W.3d 803 (2003)
Joann Leah BRYANT, Petitioner/Respondent,
v.
Robert Julius BRYANT, Respondent/Appellant.
No. ED 80946.
Missouri Court of Appeals, Eastern District, Division Four.
February 25, 2003.
Motion for Rehearing and/or Transfer Denied April 16, 2003.
Terry Flanagan, St. Louis, MO, for appellant.
Lawrence Gillespie, Clayton, MO, for respondent.
*804 Before WILLIAM H. CRANDALL, JR., P.J., SHERRI B. SULLIVAN and GLENN A. NORTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 16, 2003.

ORDER
PER CURIAM.
Husband, Robert Bryant, appeals from the judgment of the trial court dissolving his marriage to wife, Joann Bryant.
We have reviewed the record on appeal and find that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).